Case 4:20-cv-00672-ALM Document 15 Filed 02/02/21 Page 1 of 6 PageID #: 407




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

MARIA B. MORGAN, and RICHARD                      §
DAVID MORGAN,                                     §
                                                  §
       Plaintiffs,                                §
                                                  §        CIVIL ACTION NO. 4:20-CV-00672
                                                  §        Judge Mazzant
v.
                                                  §
U.S. BANK NATIONAL ASSOCIATION                    §
                                                  §
AS LEGAL TITLE TRUSTEE FOR
                                                  §
TRUMAN 2016 SC6 TITLE TRUST,
                                                  §
       Defendant.                                 §



                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant’s Motion to Dismiss Pursuant to Federal Rule of

Civil Procedure 12(b)(6) (Dkt. #7). Having considered the motion and the relevant pleadings, the

Court finds that Defendant’s motion should be GRANTED.

                                        BACKGROUND

       This case arises out a property dispute. Specifically, Plaintiffs bring suit to challenge the

foreclosure of their homestead property located at 4820 Holly Tree Drive in Dallas, Texas.

Plaintiffs originally obtained an adjustable rate loan (the “Loan”) in 2003 from World Savings

Bank, FSB—later known as Wells Fargo Home Mortgage (“Wells Fargo”)—against their

homestead. In 2014, Plaintiffs modified the Loan through the Home Affordable Modification

Program after falling on hard times. In 2017, Plaintiffs again fell behind on payments and obtained

further assistance from Wells Fargo. While presumably working with Plaintiffs, Wells Fargo sold

the Loan to a debt buyer and assigned the deed of trust to Defendant (the “Assignment”). After
 Case 4:20-cv-00672-ALM Document 15 Filed 02/02/21 Page 2 of 6 PageID #: 408




the Assignment, Defendant accelerated the entire balance of the Loan and has expressed its desire

to foreclose upon the property.

       Plaintiffs assert that Defendant lacks standing to proceed with the foreclosure sale due to

forged signatures on the Assignment made by Wells Fargo to Defendant. Further, Plaintiffs assert

a claim to quiet title and seek an injunction prohibiting the foreclosure sale. Plaintiffs additionally

seek attorney’s fees and costs.

       On September 8, 2020, the Court ordered Plaintiffs to replead as necessary to comply with

the Federal Rules of Civil Procedure through the issuance of an Order and Advisory (Dkt. #6). On

September 11, 2020, Defendant filed the present motion (Dkt. #7). Plaintiffs did not file a

response. On October 9, 2020, Defendant filed a Notice of No Response by Plaintiffs to

Defendant’s Motion to Dismiss (Dkt. #8). On December 16, 2020, the Court issued an Order

requiring Plaintiffs to either file a response by December 29, 2020 or inform the Court that no

opposition exists (Dkt. #13). To date, Plaintiffs have still not filed a response. Further, on January

11, 2021, the Court ordered Plaintiffs to file an amended complaint (Dkt. #14). Plaintiffs failed to

do so in the specified time frame given by the Court.

                                       LEGAL STANDARD

       The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded



                                                   2
 Case 4:20-cv-00672-ALM Document 15 Filed 02/02/21 Page 3 of 6 PageID #: 409




facts in the plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

       In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556

U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims

or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

evaluation will “be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.




                                                 3
 Case 4:20-cv-00672-ALM Document 15 Filed 02/02/21 Page 4 of 6 PageID #: 410




       Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

Twombly, 550 U.S. at 570).

                                            ANALYSIS

       Defendants seek a dismissal of Plaintiffs’ claims with prejudice. Defendant asserts that

Plaintiffs do not have standing to contest the validity of the Assignment because Plaintiffs were

not parties to the Assignment. All of Plaintiffs’ causes of action derive from the allegedly invalid

Assignment. Thus, if Plaintiffs have no standing to contest the Assignment, the causes of action

would consequently fail as a matter of law.

       To have standing, a “plaintiff . . . must assert his own legal rights and interests[] and cannot

rest his claim to relief on the legal rights or interests of third parties.” Warth v. Seldin, 422 U.S.

490, 499 (1975). Generally, borrowers who are “not a party to the assignment of the Note and

Deed of Trust . . . lack[] standing to contest the assignment.” Herrera v. Wells Fargo Bank, N.A.,

No. 2013 WL 961551, at *8 (S.D. Tex. 2013). Despite the general rule, “Texas courts follow the

majority rule that the obligor may defend ‘on any ground which renders the assignment void.’”

Reinagel v. Deutsche Bank Nat. Trust Co., 735 F.3d 220, 225 (5th Cir. 2013) (quoting Tri-Cities

Const., Inc. v. Am. Nat. Ins. Co., 523 S.W.2d 426, 430 (Tex. Civ. App. 1975)). The key inquiry

for the Court thus becomes whether Plaintiffs have sufficiently pleaded a ground which renders

the Assignment void, not merely voidable.

       Plaintiffs challenge the Assignment made to Defendant. Specifically, Plaintiffs contend

that “the signatures on the assignment are forgeries” and those forgeries “make[] the assignment

void” (Dkt. #1, Exhibit 2 at p. 5). Plaintiffs do not, however, allege any further facts regarding the

alleged forgery.



                                                  4
Case 4:20-cv-00672-ALM Document 15 Filed 02/02/21 Page 5 of 6 PageID #: 411




       “Under Texas law, a deed that is forged is void.” Ybarra v. Wells Fargo Bank, N.A., 575

Fed. App’x 471, 473 (5th Cir. 2014) (per curiam) (citing Lighthouse Church of Cloverleaf v. Tex.

Bank, 523 S.W.2d 426, 430 (Tex. Civ. App. 1975)). Further, “a plaintiff who properly alleges that

an assignment was forged has standing to contest the assignment.” Schaffer v. U.S. Bank Trust,

N.A. for LS9 Master Participation Trust, No. 1:17-cv-297-RP, 2017 WL 6029646, at *8 (W.D.

Tex. Dec. 5, 2017) (citing EverBank, N.A. v. Seedergy Ventures, Inc., 499 S.W.3d 534, 542 (Tex.

App.—Houston [14th Dist.] 2016, no pet.)). Thus, a pleading of forgery would give standing to a

homeowner who was not a party to a void assignment. Importantly, the forgery allegation must

be pleaded properly, however.

       “The Fifth Circuit and numerous courts in Texas have explicitly held that forgery claims

based on allegations that an assignment is void because the signature on the assignment was

purportedly forged are subject to the heightened requirements of Rule 9(b).” Moore v. Ameriquest

Mortg. Co., No. 4:16-cv-00380, 2017 WL 7051073, at *3 (E.D. Tex. Jan. 17, 2017) (citing Kreway

v. Countrywide Bank, FSB, 647 Fed. App’x 437, 438 (5th Cir. 2016) (per curiam); Ybarra, 575

Fed. App’x at 473–74; Reed v. Bank of Am., N.A., No. H-15-2005, 2016 WL 3058303, at *3 (S.D.

Tex. May 31, 2016)). Specifically, “Rule 9(b) requires ‘the who, what, when, where, and how’ to

be laid out.” Benchmark Elec., Inc. v. J.M. Huber Corp., 343 F.3d 719, 724 (5th Cir. 2003)

(quoting Williams v. WMX Tech., Inc. 112 F.3d 175, 179 (5th Cir. 1997)).

       Plaintiffs claim “the signatures on th[e] assignment are forgeries[,] making the assignment

void” (Dkt. #1, Exhibit B at p. 5). Plaintiffs offer “a series of [five] Deed of Trust Assignments

by Wells Fargo, each with identical signatures to the above noted Assignment of Deed of Trust,

and some with identical notary signatures as well” in support of the forgery allegation (Dkt. #1,

Exhibit B at p. 5). Plaintiffs do not state who forged the signatures, when the signatures were



                                                5
        Case 4:20-cv-00672-ALM Document 15 Filed 02/02/21 Page 6 of 6 PageID #: 412




    forged, where the signatures were forged, or how the signatures were forged.1                          Plaintiffs offer

    nothing more than a conclusory statement that the signatures were forged. Because Plaintiffs’

    allegations fail to adequately satisfy the heightened pleading standard when asserting forgery,

    Plaintiffs have not stated a ground upon which the Assignment is void. Absent a ground which

    voids the Assignment, Plaintiffs do not have standing to contest the validity of the Assignment.

                                                      CONCLUSION

             It is therefore ORDERED that Defendant’s Motion to Dismiss Pursuant to Federal Rule

    of Civil Procedure 12(b)(6) (Dkt. #7) is hereby GRANTED.

.            It is further ORDERED that Plaintiffs’ claims against Defendant are DISMISSED with

    prejudice.

             All relief not previously granted is hereby denied.

             The Clerk is directed to close this civil action.
              SIGNED this 2nd day of February, 2021.




                                                    ___________________________________
                                                    AMOS L. MAZZANT
                                                    UNITED STATES DISTRICT JUDGE




    1
      Insofar as Plaintiffs submit that the existence of identical signatures indicates forgery, the Court notes that “Texas
    recognizes typed or stamped signatures—and presumably also scanned signatures—so long as they are rendered by
    or at the direction of the signer.” Reinagel, 735 F.3d at 227. Plaintiffs do not appear to allege that the signatures were
    procured without proper authorization.

                                                                6
